Title: From George Washington to John Cadwalader, 5 October 1780
From: Washington, George
To: Cadwalader, John


                  
                     
                     Dear Sir,
                     Head Qrs Tappan Octr 5th 1780
                  
                  I have to acknowledge and thank you for your obliging &
                     friendly letter of the 20th Ulto—It came to this place in my absence from the
                     Army, and during my necessary detention at West point on a very interesting but
                     disgraceful incident in our Military occurrences.
                  Altho’ I have but little leizure for the gratification of private
                     corrispondencies, I beg you to be assured, that from a warmth of friendship,
                     any letters of yours will be gratefully accepted. and it is with much pleasure
                     I receive fresh assurances of your regard & attachment to me.
                  We are now drawing an inactive Campaign to a close. The beginning
                     of which appeared pregnant with events of a favourable complexion. I hoped, but
                     hoped in vain—that a prospect was displaying which would enable me to fix a
                     period to my Military pursuits, and restore me to domestic life.
                  The favourable disposition of Spain—The promised succour from
                     France—The combined force in the West Indies—The declaration of Russia (acceded
                     to by other powers of Europe—humiliating to the naval pride & power of Great
                     Britain)—The superiority of France & Spain by Sea in Europe—The Irish
                     claims—and British disturbances, formed in the agregate an opinion in my
                     breast—which is not very susceptable of peaceful dreams—that the hour of
                     deliverance was not far distant, for that however unwilling Great Britain might
                     be to yield the point, it would not be in her power to continue the contest.
                     But alas! these prospects, flattering as they were, have proved delusory, and I
                     see nothing before us but accumulating distress. We have been half our time
                     without provision & are like to continue so. We have no Magazines, nor
                     money to form them. And in a little time we shall have no men, if we had money
                     to pay them. We have lived upon expedients till we can live no longer—In a word
                     the history of the War is a history of false hopes and temporary devices,
                     instead of system & œconomy.
                  It is in vain however to look back—nor is it our business to do
                     so—Our case is not desperate if virtues exists in the people, and there is
                     wisdom among our rulers; but to suppose that this great revolution can be
                     accomplished by a temporary army—that this Army will be subsisted by State
                     supplies—and that taxation alone is adequate to our wants, is, in my opinion
                     absurd, and as unreasonable as to expect an Inversion in the order of nature to
                     accomadate things to our views.
                  If it was necessary, it could easily be proved to any person of a
                     moderate share of understanding, that an annual Army—or an Army raised on the
                     spur of the occasion—besides being unqualified for the end designed, is, in
                     various ways which could be enumerated, ten times more expensive than a
                     permanent body of men under good organization and military discipline, which
                     never was, nor never will be the case of new Troops—A thousand arguments
                     resulting from experience & the nature of things might also be adduced
                     to prove, that the Army, if it is to depend upon State supplies, must disband
                     or starve; and that taxation alone (especially at this late hour) cannot
                     furnish the mean to carry on the War—Is it not time then to retract from error,
                     and benefit by experience?—or do we want further proof of the ruinous system we
                     have pertinaciously adhered to.
                  You seem to regret not having accepted the appointment of
                     Congress to a command in the Army—It is a circumstance that ever was sincerely
                     regretted by me—and it is the more to be lamented as we find an Officer high in
                     Rank and military reputation, capable of turning apostate and attempting to
                     sell his Country—Men of independent spirit and firmness of Mind, must step
                     forth to rescue our affairs from the embarrassment they have fallen into, or
                     they will suffer in the general wreck—I do not mean to apply this more to the
                     Military than civil line—We want the best and ablest men in both.
                  To tell you, if any event shd ever bring you to the Army, and you
                     have no command in it equal to your merit, nor place more agreeable than being
                     a member of my family, that I should be happy in seeing you there would only be
                     repeating what I have often said before, and you want no proof of.
                  My best respects attend Mrs Cadwalader; and compliments of
                     congratulation await you both on the Increase of your family. With sentiments
                     of the most sincere regard & affection, I am—Dr Sir yr most Obedt Servt
                  
                     Go: Washington
                  
               